DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a NON-FINAL Office Action upon Applicant’s Request for Continued Examination, filed April 20th, 2021. Applicant’s amendments to claims 1, 19, and 20 have been entered, as well as newly presented claim 21. Claims 1-21 are currently pending and have been addressed below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20th, 2021 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception without significantly more.	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below:
	Independent claims 1, 19, and 20: 
[0014] network 120 may consist of any suitable network components, such as one or more server computing devices) that amounts to no more than merely using a computer as a tool to perform the abstract idea of sending and receiving notifications relating to transactions and rewards-based payments. Under Step 2A, Prong II, these claims are directed to an abstract idea. 	Claims 1, 19, and 20 do not recite any additional elements that result in the claims amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements disclosed amount to no more than generic computer components. Per MPEP 2106.05(d), neither the additional elements, nor combination of additional elements, are found to be “other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.” This finding is supported by Applicant’s specification, [0014], “Rewards payment network 120 may consist of any suitable network components, such as one or more server computing devices,” and [0044], “client system 420 may be any suitable computing device…” Servers, processors, and storage media are seen as commonly used computer components specified at such a high level of generality that there is not significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, claims 1, 19, and 20 are not patent eligible.
	Dependent claims 2-18 and 21: 
	further recite the method of claim 1. When analyzed as a whole, claims 2-18 and 21 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea. Claims 2-4, 6-14, 17, and 21 any suitable computing device…” therefore, the client device is also seen as no more than a generic computer component. Additionally, there is no improvement in the functioning of the computer or technological field, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel et al. (US 2013/0191202 A1), hereinafter Postrel, in view of Ameiss et al. (US 2010/0057553 A1), hereinafter Ameiss, and further in view of Torossian et al. (US 2012/0232981 A1), hereinafter Torossian.
	As per claim 1, Postrel recites a method comprising: 
	receiving, at a server computing device of a rewards network and from a payment [web server] of a client computing device via the rewards network, a notification ([0115] exchange computer 102 [server computing device] is the central server that interoperates with each of the entities described above and shown in FIG. 1b. All of the entities in FIG. 1a interoperate with the exchange computer 102 over a wide area network 114 [rewards network], such as the Internet, in order to accomplish the functionality of the exchange as described herein. An existing network such as a credit card network [rewards network] may also be used… in most cases, the user 104 will interact with the exchange computer 102 via a user computer 126 such as a smartphone [client computing device] [0163] the exchange computer mediates the transaction and causes the purchase transaction to be executed for the item selected by the user using at least the quantity of reward points from the reward program selected by the user [0118] The exchange computer implements various programs and software modules in order to execute the functionalities as described herein. These programs include … identifying:	a transaction associated with a merchant ([0162] In sum, the reward redemption transaction may be executed by the user selecting the item for purchase from a merchant [transaction associated with a merchant]); and	one or more rewards-based payment request for the transaction ([0162] The item is purchased at least partially by the redemption of reward points from at least one issuer.);	sending, by the server computing device of the rewards network, a notification to a rewards provider corresponding to the one or more rewards-based payment requests ([0163] the exchange computer [server computing device] requesting the issuer computer [rewards provider] associated with the selected reward program to (I) reduce the reward account associated with the user by the quantity of reward points selected by the user for execution of the reward redemption transaction, and (II) convey consideration to the exchange computer corresponding to the quantity of reward points selected by the user for execution of the reward redemption transaction), wherein the notification sent to the rewards provider identifies at least:	the transaction ([0163] the redemption transaction specifies that a DVD will be purchased [the transaction] by the user [the user of the client computing device] from BEST BUY (the merchant) using 1500 reward points from the user's reward account [the rewards based payment request] with CHASE [rewards provider], for which CHASE will pay one penny per point redeemed. In this case, the exchange computer instructs the CHASE issuer computer to reduce the user's reward account by 1500 reward points);the client computing device or a user of the client computing device ([0163]); and	the one or more rewards based payment requests([0163]);	receiving, at the server computing device of the rewards network and from the rewards provider via the rewards network, a notification authorizing the one or more rewards-based payment requests, ([0163] In exchange, CHASE [rewards provider] will convey consideration [a notification authorizing the request] with a value of $15.00 (one penny per point) to the exchange computer [server computing device of the rewards network], either in real time or by crediting an account that the exchange computer maintains with the CHASE issuer computer via the settlement service 162); and	sending, by the server computing device of the rewards network, a notification to the client computing device updating the payment [web server] with the one or more rewards-based payment requests having been applied to the transaction ([0167] FIG. 27, 28 is a screenshot of web page 2700, 2800, showing completion of the redemption transaction with points only)
	While Postrel discloses payment servers accessible via a mobile device, he fails to disclose separate payment networks. However, Ameiss discloses the following:
	[a merchant], wherein the merchant and the payment network are each separate from the rewards network, wherein the merchant communicates directly with a payment network ([FIG. 7] Merchant 704, merchant’s bank 706 communicates directly with payment network 714. [0069] FIG. 7 illustrates an exemplary embodiment of the redemption process. FIG. 7 shows a redemption process involving a cardholder 702, a merchant 704, an acquirer 706, a points bank, 708 (in this case, MasterCard), an issuer 710, and a LPO 712. [0070] “The points bank 708 is a points bank operator which, in this embodiment, includes the authorization system 714 [payment network] and the rewards system 716. The authorization system 714 [payment network] communicates with the acquirer 706 [merchant], the issuer 710 [rewards provider], and the rewards system 716 [rewards network]” [0072] “Next, the merchant 704 , and 	wherein [a] rewards network defines a standardized mechanism for [a] rewards provider to communicate directly with the rewards network, wherein the standardized mechanism specifies connections between a the rewards provider and [a] the rewards network ([0025] The LPO may be the entity in charge of the loyalty program. The LPO may set the general rules for the loyalty program. The LPO may also decide how and at what rate loyalty points are earned and redeemed. The LPO may also be financially responsible for the redemption of the loyalty points. The LPO may be a merchant, a retail establishment, a retail group, a bank or other financial institution, or any other entity. [0070] The authorization system 714 [payment network] communicates with the acquirer 706 [merchant], the issuer 710 [rewards provider], and the rewards system 716 [rewards payment network]”, “The rewards system 716 provides the points bank services and includes a rewards system processor.” [0089] “The LPO 712 [rewards network] completes the transaction by reimbursing the issuer 710 [rewards provider] through the corporate card account at 726. The reimbursement or settlement may occur in real time. The reimbursement may alternatively occur at any interval by agreement of the issuer 710 and the LPO 712” [0100] A major advantage of the described systems is that they have limited impact on both issuers and acquirers. Even when points are used, the process is transparent to a merchant and its acquirer. They create and receive standard authorization and settlement messages. Likewise, the issuer need not make any changes to their processing systems, because the points bank intercepts the authorization process before it reaches the issuer and selects a secondary payment account associated with the loyalty points account. The issuer receives an authorization request indicating the selected secondary payment account .	receiving, at the rewards network and from the rewards provider via the rewards network, a notification authorizing the one or more rewards-based payment requests, wherein the notification is transmitted from the rewards provider to the rewards network based on the defined standardized mechanism ([0074] “the authorization system 714 communicates a redemption transaction message to the rewards system 716 at 804. The redemption transaction message received by the rewards system 716 may be the financial transaction message generated by the acquirer 706, or it may be any other request for the rewards system 716 to approve a redemption transaction.” [0100] A major advantage of the described systems is that they have limited impact on both issuers and acquirers. Even when points are used, the process is transparent to a merchant and its acquirer. They create and receive standard authorization and settlement messages. Likewise, the issuer need not make any changes to their processing systems, because the points bank intercepts the authorization process before it reaches the issuer and selects a secondary payment account associated with the loyalty points account. The issuer receives an authorization request indicating the selected secondary payment account which can be processed normally. If the issuer is also the points bank operator, the issuer need only add an additional system, and does not need to change existing transaction processing systems.)	Postrel and Ameiss are analogous references, as both relate to methods of real-time authorizations and settlement of transactions using a reward point balance. Postrel discloses a system which comprises a rewards and payment network, however fails to specify that these are two separate networks. Ameiss discloses a system in which the merchant and their associated payment network (e.g., acquirer) are separate from the rewards network (e.g., authorization system). Additionally, Ameiss discloses a system in which the rewards network 
	While Postrel and Ameiss disclose payment servers accessible via a mobile device and rewards networks, he fails to disclose payment applications. Furthermore, while Ameiss discloses direct communication between reward networks – they fail to disclose servers specifically. However, Torossian discloses the following:
	[wherein the user interface of the system is] a payment application of a client computing device ([0088] The mobile internet device 108 [client computing device] uses the wireless transaction processing system (WTPS) mobile application [payment application] to communicate with the WTPS 100 in order to process transactions).	[a merchant], wherein the merchant and the payment network are each separate from the rewards network ([0091] The Wireless Transaction Processing System (WTPS) 100 [rewards network] provides an independent “hub” for transactions and communications between many diverse entities. Accordingly, the WTPS 100 illustrated in FIG. 1F is independent of all entities and is non-specific to any, including any seller 102 [merchant] and buyer 106. The WTPS 100 may be associated as an independent, self-contained, non-integral entity within a financial institution such as a credit issuing entity, credit network, or a merchant service provider. Maintaining the independence of WTPS 100 while associated with a financial institution enables the processing of any transaction for any account of any member buyer and member seller. For example, a buyer may have banking relationship with a first bank, a seller . 	wherein [a] rewards network defines a standardized mechanism for [a] rewards provider to communicate directly with the rewards network wherein the standardized mechanism specifies connections between a backend server of the rewards provider and the server computing device of the rewards network ([0057] For purposes of illustration, programs and other executable program components are illustrated herein as discrete blocks, although it is recognized that such programs and components may reside at various times in different storage components, and are executed by the data processor(s) of the computers. Further, each block within a flowchart may represent both method function(s), operation(s), or act(s) and one or more elements for performing the method function(s), operation(s), or act(s). Each block may comprise of one or more protocol(s) for execution of one or more function(s), operation(s), or act(s). In addition, depending upon the implementation, the corresponding one or more elements may be configured in hardware, software, firmware, or combinations thereof. [0065] It should further be noted that communication protocols must be established between the consumer-centric contactless wireless transaction processing system (WTPS) of the present invention and other entities to enable WTPS systems (servers, computers, etc.) and systems of other entities to communicate. Establishment of communication protocols between entities (any 
	As per claim 2, Postrel, Ameiss, and Torossian disclose the method of claim 1, and Postrel also discloses the following:
	Wherein the payment [web server] is a [virtual] wallet ([0137] the exchange computer 102 will request reward information from reward program 1 operated by issuer 1, from reward program 2 operated by issuer 2, from reward program 3 operated by issuer 3, etc., all of which have been entered by the user since the user is enrolled with each of those issuers. The exchange computer 102 then calculates a promotional wallet for the user, which comprises a total redeemable value for all of the user's reward accounts stored in the plurality of issuer computers. Thus, if the user has 3,000 reward points in reward program 1 that have a redeemable value of S30, and 5,000 reward points in reward program 2 that have a redeemable value of S50, and 10,500 reward points in reward program 3 that have a redeemable value of S105, then the total redeem able value in the user's promotional wallet is S185. The exchange computer then displays to the user via the user computer the user's promotional wallet).
	Torossian further discloses payment applications:
	[Wherein the user interface of the system is a] payment application of a client computing device ([0088])	wherein the payment application is a mobile wallet ([0143] the account provided by the credit issuing entity 103 can be accessed via the WTPS mobile app 401 by buyer 106 and used as if using a “credit card,” “debit card,” or “line of credit” to purchase, place a deposit, transfer funds, etc. without using any physical cards [mobile wallet]. Further, since the 
	As per claim 3, Postrel, Ameiss, and Torossian disclose the method of claim 1, and Postrel also discloses the following:
	wherein the rewards provider is an issuer of a credit or debit account provisioned on the payment [web server] ([0113] An issuer 108, i.e. rewards provider, is a participant which issues reward points to users 104 as part of some type of transaction. For example, an issuer 108 may be CITICORP which provides a credit card account to a user 104 and issues THANKYOU reward points each time that user uses the credit card to make a purchase); and	the transaction is paid for by the credit or debit account ([0163] So for example, the redemption transaction specifies that a DVD will be purchased by the user from BEST BUY (the merchant) using 1500 reward points from the user's reward account with CHASE (the issuer)).
	Torossian further discloses a payment application:
[Wherein the user interface of the system is a] payment application of a client computing device ([0088]).
	As per claim 4, Postrel, Ameiss, and Torossian disclose the method of claim 3, and Postrel also discloses the following:
wherein the notification sent by the server computing device to the rewards provider further identifies the credit or debit account provisioned on the payment [web server] ([0163] the exchange computer requesting the issuer computer, i.e. sending a notification from the server computing device to a rewards provider, associated with the selected reward program to (I) reduce the reward account, i.e. the credit or debit account, associated with the user by the quantity of reward points selected by the user for execution of the reward redemption transaction.
	Torossian further discloses a payment application:
[Wherein the user interface of the system is a] payment application of a client computing device ([0088]).
	As per claim 5, Postrel, Ameiss, and Torossian disclose the method of claim 3, and Postrel also discloses the following:
	wherein the notification received at the server computing device from the rewards provider is sent in response to a determination that information regarding the transaction corresponds to information in the notification sent from the server computing device to the rewards provider ([0129] The authentication and authorization service ensures that users of the exchange are valid and for which functions they are entitled. In the case of consumers, it will communicate to issuer systems [rewards provider] to validate credentials given [information regarding transaction] for the issuer system).
	While Postrel and Ameiss disclose sending an authorization notification based on corresponding information, they only discloses information communicated from one party. Torossian discloses the following:
	wherein the notification received at the server computing device from the [credit] provider is sent in response to a determination that information in a notification from the payment network regarding the transaction corresponds to information in the notification sent from the server computing device to the rewards provider ([0161] In FIG. 5B… the See also [0094], [0095]). 	Postrel and Torossian are analogous references, as both disclose methods of issuer systems authorizing transactions at a merchant. Postrel discloses a system in which an issuer system (rewards provider) confirms transactional information received from a server computing device to authorize a transaction, however fails to disclose a separate payment network. Torossian discloses the method of claim 5, however fails to specify that the issuer system is also a rewards provider, e.g., credit card issuer provides credit card rewards. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Postrel and Torossian. Issuing systems, such as credit card providers, providing rewards to members are well known to those in the art. Additionally, combining a separate payment network of Torossian allows for double verification, as various pieces of account and transactional information are sent from separate parties (server computer and payment network). 
	As per claim 6, Postrel, Ameiss, and Torossian disclose the method of claim 5, however Postrel and Ameiss fail to specify identifying the transaction and the credit or debit account information. Torossian discloses the following:
	wherein the information in the notification from the payment network identifies at least the transaction and the credit or debit account information ([0161] Thereafter, the transaction data 202 is submitted (via 121A) to third party processor 227 for processing. The third party processor [payment network] submits (via 113A) [notification] to the credit card network 105 to process the approval (via 109A) with credit issuing entity 103 [FIG. 5B] 113A, account and transaction information). 	Postrel and Torossian are analogous references, as both provide systems of mobile payment. Postrel discloses system in which an issuer validates credentials from a credit or debit network, however fails to specify that the credentials include a transaction or account information. Torossian simply expands upon the validation step between the credit provider validating data to ensure a match. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Postrel and Torossian. It is implied that a transaction and account information is included in the notification of Postrel, as knowing the user account and transaction are necessary to determine a match in a payment request. However, it is not explicitly stated. 
	As per claim 7, Postrel, Ameiss, and Torossian disclose the method of claim 1, and Postrel also discloses the following:
	wherein the at least one rewards based payment requests is configured by a user of the payment [web server] ([0162] In sum, the reward redemption transaction may be executed by the user, i.e. configured by a user, selecting the item for purchase from a merchant (for example by utilizing the dynamic search filter presented by the web page that enables the user to select a desired product category, manufacturer, and/or price range...The item is purchased at least partially by the redemption of reward points from at least one issuer).
	Torossian further discloses a payment application:
	[Wherein the user interface of the system is a] payment application of a client computing device ([0088]).
	As per claim 8, Postrel, Ameiss, and Torossian disclose the method of claim 7, and Postrel also discloses the following:
wherein the at least one rewards-based payment request specifies an amount of rewards to use for the transaction ([0154] Similarly, the user may specify a preference to redeem the reward points of a primary issuer up to a specified amount or up to a certain percentage)
	As per claim 9, Postrel, Ameiss, and Torossian disclose the method of claim 8, and Postrel also discloses the following:
	wherein the at least one rewards-based payment request applies only to the transaction ([0151] The exchange computer 102 will use the cost of the selected item 1502 (S400), i.e. the rewards-based payment request, and analyze the user's available reward points in reward accounts with which the merchant has an exchange agreement in place (to be described later). The exchange computer will then make a suggestion, which may be modified by the user, as to the points that may be redeemed to pay for the selected item 1502, i.e. the current transaction. For example, in this case as shown in section 1512, the exchange server has determined that this user may be able to use 20,000 of his American Airlines points and 10,000 of his AT&T points to pay for the selected item 1502).
	As per claim 10, Postrel, Ameiss, and Torossian disclose the method of claim 8, and Postrel also discloses the following:
	wherein the at least one rewards-based payment request applies to the transaction and to one or more future transactions ([0151] The exchange computer 102 will use the cost of the selected item 1502 (S400), i.e. now the “future” rewards-based payment request, and analyze the user's available reward points in reward accounts with which the merchant has an exchange agreement in place (to be described later). The exchange computer will then make a suggestion, which may be modified by the user, as to the points that may be redeemed to pay for the selected item 1502, i.e. the current transaction. For example, in this case as shown in section 1512, the exchange server has determined that this user may be able to use 20,000 of his American Airlines points and 10,000 of his AT&T points to pay for the the “present” rewards-based payment request will be applied to “future” transactions, stored in an associated reward redemption database to ascertain a preferred reward program)
	As per claim 11, Postrel, Ameiss, and Torossian disclose the method of claim 7, and Postrel also discloses the following:
	wherein at least one rewards-based payment request specifies a percentage of a purchase price of the transaction ([0154] Similarly, the user may specify a preference to redeem the reward points of a primary issuer up to a specified amount or up to a certain percentage, after which the points of issuers other than the primary issuer will be redeemed. For example, he may specify to redeem points from CITIBANK up to the first S50 of the cost of the item, and then redeem points from other issuers to make up the difference. Further, the user may specify a preference to redeem the reward points of issuers other than a primary issuer up to a specified amount or up to a certain percentage, after which the points of the primary issuer will be redeemed)
	As per claim 12, Postrel, Ameiss, and Torossian disclose the method of claim 7, and Postrel also discloses the following:
	wherein the at least one rewards-based payment request specifies a maximum amount of rewards to use ([0154] Similarly, the user may specify a preference to redeem the reward points of a primary issuer up to a specified amount [a maximum amount])
	As per claim 13, Postrel, Ameiss, and Torossian disclose the method of claim 7, and Postrel also discloses the following:
	wherein the at least one rewards-based payment request specifies the merchant associated with the transaction ([0156] In a further alternative, the exchange computer may 
	As per claim 14, Postrel, Ameiss, and Torossian disclose the method of claim 1, and Postrel also discloses the following:
	wherein the at least one rewards-based payment request corresponds to a rule established by the user of the payment [web server] in advance of the transaction ([0152] (1) referencing a user profile stored in an associated user profile database that indicates user preferences as to which of a plurality of reward programs is desired to be used for reward redemption).
	Torossian further discloses a payment application:
	[Wherein the user interface of the system is a] payment application of a client computing device ([0088]).
	As per claim 15, Postrel, Ameiss, and Torossian disclose the method of claim 1, and Postrel also discloses the following: 
	after receiving the notification at the server computing device from the payment [web server] of the client computing device and before sending from the server computing device, the notification to the rewards provider, sending, from the server computing device to the client device, a notification to the user of the client computing device identifying the rewards provider and the transaction, wherein the notification includes an interactive element that, when activated, approves the notification sent by the server computing device to the rewards provider ([FIG. 24] shows a checkout prompt, or notification, on the client device identifying the rewards provider (right column) and the transaction details. [0161] FIG. 24 is a screen shot of a checkout web page 2400 in which the selected product price and extra costs Such as tax and shipping are presented. This gives the the server computing device has received a rewards-based payment, but the rewards provider has not yet received information from the server computing device).
	Torossian further discloses a payment application:
	[Wherein the user interface of the system is a] payment application of a client computing device ([0088]). 
	As per claim 16, Postrel, Ameiss, and Torossian disclose the method of claim 1, and Postrel also discloses the following:
	receiving, by the server computing device, a contextual notification from the client computing device ([0140] FIG. 7 is a screenshot of the user’s home page 700 that is accessed (via the client computing device) after logging in. There, the user can enter additional user profile information in the My Profile section 702 on the right side, as shown in web page 800 of FIG. 8. [FIG. 8] shows contextual information such as education, occupation, automotive, and interests. [0136] All of the reward program and other user information that is entered by the user is stored in a user profile database 116 as shown in FIG. 1b in association with the exchange computer 102 for future use by the exchange computer 102 as described herein. [0152] The exchange computer [the server computing device], determines the proposed redemption Solution by any or all of: (1) referencing a user profile stored in an associated user profile database that indicates user preferences as to which of a plurality of reward programs is desired to be used for reward redemption); and	sending, by the server computing device to the rewards provider, a contextual notification ([FIG. 1b] shows the user profile, which contains contextual data received from the client computing device, is stored in database 116 of exchange computer 102, [the server computing device]. [0191] a merchant [rewards provider], may access the user profile database, i.e. the server computing device may send or grant access to a user profile, which contains the contextual data) identifying:	a context of a user ([0191] A merchant may access the user profile database in order to generate a product offer to a user that is targeted to that user based on the profile information of the user [context of a user]); and	the user or the client computing device ([0191]).
	Postrel discloses the methods of claim 16, however Torossian also discloses the following:
	receiving, by the server computing device, a contextual notification from the client computing device ([0097] As further illustrated in FIG. 2A, in order to commence transaction using the WTPS 100 [server computing device] of the present invention, the buyer 106 must launch the WTPS app 190 using the mobile Internet device 108 [client computing device] (operational functional act 204)); and	sending, by the server computing device to the [credit] provider, a contextual notification identifying:	a context of a user ([0145] When a buyer 106 makes a purchase from the seller 102 using the mobile Internet device 108, transaction data 202, including buyer 106 information (e.g., GPS location, etc. as shown and described above in relations to FIGS. 2A to 2L) is communicated via 404 to the WTPS 400 [server computing device] of the credit issuing entity 103. The credit issuing entity 103 [credit provider] receives the transaction information [contextual notification] via 404); and	the user or the client computing device ([0145] When a buyer 106 makes a purchase from the seller 102 using the mobile Internet device 108, transaction data 202, including buyer 106 information (e.g., GPS location, etc. as shown and described above in relations to FIGS. 2A to 2L) is communicated via 404 to the WTPS 400 [server computing device] of the credit issuing entity 103. The credit issuing entity 103 [credit provider] receives the transaction information [context of a user] via 404) [0101] FIG. 2L, the verification process of the operational functional act 214 includes the operational functional act 224, which determines if the device 108 
	As per claim 17, Postrel, Ameiss, and Torossian disclose the method of claim 16, however Postrel fails to disclose user location. Ameiss discloses the following: 
	wherein the context of the user comprises a location of the user ([0037] The LPO may also specify overrides to the base VPP levels. Overrides may include any changes from base VPP levels. While VPP overrides generally increase the VPP over the base VPP, the overrides may also decrease the VPP as compared to the base VPP. For example, one VPP override may reduce the VPP for cash withdrawals at an ATM. VPP overrides may defined with reference to merchant identification information, ticket size, cardholder information, cardholder behavioral information (such as purchase history or volume history), cardholder segmentation information (age, gender, location, income level), or any other information specified by the LPO.)		Postrel and Ameiss are analogous references as both disclose methods of collecting contextual information about a user. Postrel discloses various examples such as interests and marital status, however he fails to specify location of a user. Ameiss discloses that the context of a user comprises location of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Postrel and Ameiss. 
	While Postrel and Ameiss teach the limitations of claim 17, the Examiner notes that Torossian also discloses the following:
wherein the context of the user comprises a location of the user ([0145] When a buyer 106 makes a purchase from the seller 102 using the mobile Internet device 108, transaction data 202, including buyer 106 information (e.g., GPS location, etc. as shown and described above in relations to FIGS. 2A to 2L) is communicated via 404 to the WTPS 400 [server computing device] of the credit issuing entity 103. The credit issuing entity 103 [credit provider] receives the transaction information [context of a user] via 404)
	As per claim 18, Postrel, Ameiss, and Torossian disclose the method of claim 16, and Postrel also discloses the following:
	receiving, from the rewards provider and at the server computing device, a rewards incentive based on the context of the user ([0191] A merchant may access the user profile database in order to generate a product offer [rewards incentive] to a user that is targeted to that user based on the profile information of the user [the context of the user]); and	sending, by the server computing device to the client computing device, a notification of the context-based rewards incentive ([0118] The web server 150 will communicate with browser and other client programs executing on the user computers, the issuer computers, and the merchant computers in order for the users, issuers and merchants respectively to communicate with the exchange computer 102 as further described herein [0191] In yet another aspect of the invention, a user profile is built for storage in a user profile database associated with the exchange computer. A reward redemption offer is generated 
	As per claim 19, Torossian discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
	receive, at a server computing device of a rewards network and from a payment [web server] of a client computing device via the rewards network, a notification ([0115] exchange computer 102 [server computing device] is the central server that interoperates with each of the entities described above and shown in FIG. 1b. All of the entities in FIG. 1a interoperate with the exchange computer 102 over a wide area network 114 [rewards network], such as the Internet, in order to accomplish the functionality of the exchange as described herein. An existing network such as a credit card network [rewards network] may also be used… in most cases, the user 104 will interact with the exchange computer 102 via a user computer 126 such as a smartphone [client computing device] [0163] the exchange computer mediates the transaction and causes the purchase transaction to be executed for the item selected by the user using at least the quantity of reward points from the reward program selected by the user [0118] The exchange computer implements various programs and software modules in order to execute the functionalities as described herein. These programs include … a web server 150 [payment web server],…The web server 150 will communicate with browser and other client programs executing on the user computers, the issuer computers, and the merchant computers in order for the users, issuers and merchants respectively to communicate with the exchange computer 102…The web server 156 therefore provides the graphical user interface (GUI) front end for the various parties that interoperate with the exchange computer 102) identifying:	a transaction associated with a merchant ([0162] In sum, the reward redemption transaction may be executed by the user selecting the item for purchase from a merchant [transaction associated with a merchant]); and	one or more rewards-based payment request for the transaction ([0162] The item is purchased at least partially by the redemption of reward points from at least one issuer);	send, by the server computing device of the rewards network, a notification to a rewards provider corresponding to the one or more rewards-based payment requests ([0163] the exchange computer [server computing device] requesting the issuer computer [rewards provider] associated with the selected reward program to (I) reduce the reward account associated with the user by the quantity of reward points selected by the user for execution of the reward redemption transaction, and (II) convey consideration to the exchange computer corresponding to the quantity of reward points selected by the user for execution of the reward redemption transaction), wherein the notification sent to the rewards provider identifies at least:	the transaction ([0163] the redemption transaction specifies that a DVD will be purchased [the transaction] by the user [the user of the client computing device] from BEST BUY (the merchant) using 1500 reward points from the user's reward account [the rewards based payment request] with CHASE [rewards provider], for which CHASE will pay one penny per point redeemed. In this case, the exchange computer instructs the CHASE issuer computer to reduce the user's reward account by 1500 reward points);	the client computing device or a user of the client computing device ([0163]); and	the one or more rewards based payment requests ([0163]);	receive, at the server computing device of the rewards network and from the rewards provider via the rewards network, a notification authorizing the one or more rewards-based payment requests ([0163] In exchange, CHASE [rewards provider] will convey consideration [a notification authorizing the request] with a value of $15.00 (one penny per point) to the exchange computer [server computing device of the rewards network], either in real time or by crediting an account that the exchange computer maintains with the CHASE issuer computer via the settlement service 162); and	send, by the server computing device of the rewards network, a notification to the client computing device updating the payment [web server] with the one or more rewards-based payment requests having been applied to the transaction ([0167] FIG. 27, 28 is a screenshot of web page 2700, 2800, showing completion of the redemption transaction with points only)
	While Postrel discloses payment servers accessible via a mobile device, he fails to disclose separate payment networks. However, Ameiss discloses the following:
	[a merchant], wherein the merchant and the payment network are each separate from the rewards network, wherein the merchant communicates directly with a payment network ([FIG. 7] Merchant 704, merchant’s bank 706 communicates directly with payment network 714. [0069] FIG. 7 illustrates an exemplary embodiment of the redemption process. FIG. 7 shows a redemption process involving a cardholder 702, a merchant 704, an acquirer 706, a points bank, 708 (in this case, MasterCard), an issuer 710, and a LPO 712. [0070] “The points bank 708 is a points bank operator which, in this embodiment, includes the authorization system 714 [payment network] and the rewards system 716. The authorization system 714 [payment network] communicates with the acquirer 706 [merchant], the issuer 710 [rewards provider], and the rewards system 716 [rewards network]” [0072] “Next, the merchant 704 submits the transaction to the acquirer 706 at 720. The acquirer 706 may be any financial institution which has an account associated with the merchant 704 and which receives payment at that account on the merchant's behalf. In short, the acquirer 706 is the merchant's bank.” [0090] “The authorization system 714 transmits a financial transaction response message to the acquirer 706”), and 	wherein [a] rewards network defines a standardized mechanism for [a] rewards provider to communicate directly with the rewards network, wherein the standardized mechanism specifies connections between a the rewards provider and [a] the rewards network ([0025] The LPO may be the entity in charge of the loyalty program. The LPO may set .	receiving, at the rewards network and from the rewards provider via the rewards network, a notification authorizing the one or more rewards-based payment requests, wherein the notification is transmitted from the rewards provider to the rewards network based on the defined standardized mechanism ([0074] “the authorization system 714 communicates a redemption transaction message to the rewards system 716 at 804. The redemption transaction message received by the rewards system 716 may be the financial 

	[wherein the user interface of the system is] a payment application of a client computing device ([0088] The mobile internet device 108 [client computing device] uses the wireless transaction processing system (WTPS) mobile application [payment application] to communicate with the WTPS 100 in order to process transactions).	[a merchant], wherein the merchant and the payment network are each separate from the rewards network ([0091] The Wireless Transaction Processing System (WTPS) 100 [rewards network] provides an independent “hub” for transactions and communications between many diverse entities. Accordingly, the WTPS 100 illustrated in FIG. 1F is independent of all entities and is non-specific to any, including any seller 102 [merchant] and buyer 106. The WTPS 100 may be associated as an independent, self-contained, non-integral entity within a financial institution such as a credit issuing entity, credit network, or a merchant service provider. Maintaining the independence of WTPS 100 while associated with a financial institution enables the processing of any transaction for any account of any member buyer and member seller. For example, a buyer may have banking relationship with a first bank, a seller [merchant] may have a banking relationship with a second bank, the third party processor [payment network associated with the merchant] may be a third bank, and the WTPS 100 may be associated with a fourth bank. In this instance, a member buyer 106 and a member seller 102 of the WTPS 100 may seamlessly execute full transactions, regardless of associations. [0093] A third party processor 227 [payment network] is an entity that is established to store, process, or transmit credit/debit transactions for merchants, which may include approval/denial of transactions… third party processor 227 may be a merchant bank that functions as a merchant service provider (e.g., providing a merchant account to seller 102 for enabling the . 	wherein [a] rewards network defines a standardized mechanism for [a] rewards provider to communicate directly with the rewards network wherein the standardized mechanism specifies connections between a backend server of the rewards provider and the server computing device of the rewards network ([0057] For purposes of illustration, programs and other executable program components are illustrated herein as discrete blocks, although it is recognized that such programs and components may reside at various times in different storage components, and are executed by the data processor(s) of the computers. Further, each block within a flowchart may represent both method function(s), operation(s), or act(s) and one or more elements for performing the method function(s), operation(s), or act(s). Each block may comprise of one or more protocol(s) for execution of one or more function(s), operation(s), or act(s). In addition, depending upon the implementation, the corresponding one or more elements may be configured in hardware, software, firmware, or combinations thereof. [0065] It should further be noted that communication protocols must be established between the consumer-centric contactless wireless transaction processing system (WTPS) of the present invention and other entities to enable WTPS systems (servers, computers, etc.) and systems of other entities to communicate. Establishment of communication protocols between entities (any entity) are well known and routinely executed to enable secure, appropriate authorized access to servers and computers of the entities involved for various transactions, commensurate with previously established agreements between the entities. The communications protocols may be implemented in variety of well known manners, non-limiting example of which may include exchange or use of various Application Programming Interface (API) modules and or Software Development and or Software Development Kits (SDK) approved by entities involved.)	Postrel and Torossian are analogous references, as all provide systems of mobile payment. Postrel discloses system in which a client may access a web page via web server that 
	As per claim 20, Torossian discloses a server computing device comprising: 
receive, at a server computing device of a rewards network and from a payment [web server] of a client computing device via the rewards network, a notification ([0115] exchange computer 102 [server computing device] is the central server that interoperates with each of the entities described above and shown in FIG. 1b. All of the entities in FIG. 1a interoperate with the exchange computer 102 over a wide area network 114 [rewards network], such as the Internet, in order to accomplish the functionality of the exchange as described herein. An existing network such as a credit card network [rewards network] may also be used… in most cases, the user 104 will interact with the exchange computer 102 via a user computer 126 such as a smartphone [client computing device] [0163] the exchange computer mediates the transaction and causes the purchase transaction to be executed for the item selected by the user using at least the quantity of reward points from the reward program selected by the user [0118] The exchange computer implements various programs and software modules in order to execute the functionalities as described herein. These programs include … a web server 150 [payment web server],…The web server 150 will communicate with browser and other client programs executing on the user computers, the issuer computers, and the merchant computers in order for the users, issuers and merchants respectively to communicate with the exchange computer 102…The web server 156 therefore provides the graphical user interface (GUI) front end for the various parties that interoperate with the exchange computer 102) identifying:	a transaction associated with a merchant ([0162] In sum, the reward redemption transaction may be executed by the user selecting the item for purchase from a merchant [transaction associated with a merchant]); and	one or more rewards-based payment request for the transaction ([0162] The item is purchased at least partially by the redemption of reward points from at least one issuer);	send, by the server computing device of the rewards network, a notification to a rewards provider corresponding to the one or more rewards-based payment requests wherein the notification sent to the rewards provider identifies at least:	the transaction ([0163] the redemption transaction specifies that a DVD will be purchased [the transaction] by the user [the user of the client computing device] from BEST BUY (the merchant) using 1500 reward points from the user's reward account [the rewards based payment request] with CHASE [rewards provider], for which CHASE will pay one penny per point redeemed. In this case, the exchange computer instructs the CHASE issuer computer to reduce the user's reward account by 1500 reward points);	the client computing device or a user of the client computing device ([0163]); and	the one or more rewards based payment requests ([0163]);	receive, at the server computing device of the rewards network and from the rewards provider via the rewards network, a notification authorizing the one or more rewards-based payment requests ([0163] In exchange, CHASE [rewards provider] will convey consideration [a notification authorizing the request] with a value of $15.00 (one penny per point) to the exchange computer [server computing device of the rewards network], either in real time or by crediting an account that the exchange computer maintains with the CHASE issuer computer via the settlement service 162); and	send, by the server computing device of the rewards network, a notification to the client computing device updating the payment [web server] with the one or more rewards-based payment requests having been applied to the transaction ([0167] FIG. 27, 
	While Postrel discloses payment servers accessible via a mobile device, he fails to disclose separate payment networks. However, Ameiss discloses the following:
	[a merchant], wherein the merchant and the payment network are each separate from the rewards network, wherein the merchant communicates directly with a payment network ([FIG. 7] Merchant 704, merchant’s bank 706 communicates directly with payment network 714. [0069] FIG. 7 illustrates an exemplary embodiment of the redemption process. FIG. 7 shows a redemption process involving a cardholder 702, a merchant 704, an acquirer 706, a points bank, 708 (in this case, MasterCard), an issuer 710, and a LPO 712. [0070] “The points bank 708 is a points bank operator which, in this embodiment, includes the authorization system 714 [payment network] and the rewards system 716. The authorization system 714 [payment network] communicates with the acquirer 706 [merchant], the issuer 710 [rewards provider], and the rewards system 716 [rewards network]” [0072] “Next, the merchant 704 submits the transaction to the acquirer 706 at 720. The acquirer 706 may be any financial institution which has an account associated with the merchant 704 and which receives payment at that account on the merchant's behalf. In short, the acquirer 706 is the merchant's bank.” [0090] “The authorization system 714 transmits a financial transaction response message to the acquirer 706”), and 	wherein [a] rewards network defines a standardized mechanism for [a] rewards provider to communicate directly with the rewards network, wherein the standardized mechanism specifies connections between a the rewards provider and [a] the rewards network ([0025] The LPO may be the entity in charge of the loyalty program. The LPO may set the general rules for the loyalty program. The LPO may also decide how and at what rate loyalty points are earned and redeemed. The LPO may also be financially responsible for the redemption of the loyalty points. The LPO may be a merchant, a retail establishment, a retail .	receiving, at the rewards network and from the rewards provider via the rewards network, a notification authorizing the one or more rewards-based payment requests, wherein the notification is transmitted from the rewards provider to the rewards network based on the defined standardized mechanism ([0074] “the authorization system 714 communicates a redemption transaction message to the rewards system 716 at 804. The redemption transaction message received by the rewards system 716 may be the financial transaction message generated by the acquirer 706, or it may be any other request for the rewards system 716 to approve a redemption transaction.” [0100] A major advantage of the described systems is that they have limited impact on both issuers and acquirers. Even when 
	While Postrel and Ameiss disclose payment servers accessible via a mobile device and rewards networks, he fails to disclose payment applications. Furthermore, while Ameiss discloses direct communication between reward networks – they fail to disclose servers specifically. However, Torossian discloses the following:
[wherein the user interface of the system is] a payment application of a client computing device ([0088] The mobile internet device 108 [client computing device] uses the wireless transaction processing system (WTPS) mobile application [payment application] to communicate with the WTPS 100 in order to process transactions).	[a merchant], wherein the merchant and the payment network are each separate from the rewards network ([0091] The Wireless Transaction Processing System (WTPS) 100 [rewards network] provides an independent “hub” for transactions and communications between many diverse entities. Accordingly, the WTPS 100 illustrated in FIG. 1F is independent of all entities and is non-specific to any, including any seller 102 [merchant] and buyer 106. The WTPS 100 may be associated as an independent, self-contained, non-integral entity within a financial institution such as a credit issuing entity, credit network, or a merchant service provider. Maintaining the independence of WTPS 100 while associated with a financial institution enables the processing of any transaction for any account of any member buyer and member seller. For example, a buyer may have banking relationship with a first bank, a seller [merchant] may have a banking relationship with a second bank, the third party processor [payment network associated with the merchant] may be a third bank, and the WTPS 100 may be associated with a fourth bank. In this instance, a member buyer 106 and a member seller 102 of the WTPS 100 may seamlessly execute full transactions, regardless of associations. [0093] A third party processor 227 [payment network] is an entity that is established to store, process, or transmit credit/debit transactions for merchants, which may include approval/denial of transactions… third party processor 227 may be a merchant bank that functions as a merchant service provider (e.g., providing a merchant account to seller 102 for enabling the seller 102 to accept card-based transactions)… credit issuing entity 103 and the third party processor 227 … may be two separate institutions). 	wherein [a] rewards network defines a standardized mechanism for [a] rewards provider to communicate directly with the rewards network wherein the standardized mechanism specifies connections between a backend server of the rewards provider and the server computing device of the rewards network ([0057] For purposes of illustration, programs and other executable program components are illustrated herein as discrete blocks, although it is recognized that such programs and components may reside at various times in different storage components, and are executed by the data processor(s) of the computers. Further, each block within a flowchart may represent both method function(s), operation(s), or act(s) and one or more elements for performing the method function(s), operation(s), or act(s). Each block may comprise of one or more protocol(s) for execution of one or more function(s), operation(s), or act(s). In addition, depending upon the implementation, the corresponding one or more elements may be configured in hardware, software, firmware, or combinations thereof. [0065] It should further be noted that communication protocols must be established between the consumer-centric contactless wireless transaction processing system (WTPS) of the present invention and other entities to enable WTPS systems (servers, computers, etc.) and systems of other entities to communicate. Establishment of communication protocols between entities (any entity) are well known and routinely executed to enable secure, appropriate authorized access to servers and computers of the entities involved for various transactions, commensurate with previously established agreements between the entities. The communications protocols may be implemented in variety of well known manners, non-limiting example of which may include exchange or use of various Application Programming Interface (API) modules and or Software Development and or Software Development Kits (SDK) approved by entities involved.)	Postrel and Torossian are analogous references, as all provide systems of mobile payment. Postrel discloses system in which a client may access a web page via web server that provides a GUI front end of the system for client payments. Postrel discloses that the browser may be accessed via a client computing device, as well as software may be used in place of the browser, however fails to specify that the payment web server is hosted on an application of the client computing device. Torossian discloses servers with similar functionality that are 
	As per claim 21, Postrel, Ameiss, and Torossian disclose the method of claim 1. Postrel and Ameiss disclose specifying communication mechanisms, they fail to specify interfaces or protocols. Torossian further discloses the following: 
	wherein the standardized mechanism further specifies interfaces or protocols between the backend server of the rewards provider and the server computing device of the rewards network ([0057] Each block may comprise of one or more protocol(s) for See also [0088], [0097], [0124-0125]).	Postrel, Ameiss, and Torossian are analogous references as all disclose methods of communication between separate entities when conducting a rewards-based transaction. The combination of Postrel and Ameiss disclose a system which a rewards provider may communicate directly with a rewards network through defined mechanisms, however they fail to specify protocols or interfaces. Torossian discloses a system in which allows for the rewards network to define any mechanism necessary to facilitate these communications, such as direct communication with servers via specific protocols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Torossian into Postrel and Ameiss. Ameiss motivates the combination, as they disclose direct communication between entities in order to avoid updating existing technological systems (e.g., POS systems). One of ordinary skill in the art could have further defined Ameiss’ disclosure to include defined protocols and have a reasonable expectation of success. Furthermore, 
Response to Amendment
In the Request for Continued Examination filed on April 20th, 2021, Applicant has amended claims 1, 19, and 20. Applicant has also presented claim 21 for examination. Further response on these amendments can be found below. 
In the response filed on April 20th, 2021, Applicant has argued that, “claims 1-20 are not directed to an abstract idea under Prong One of the revised Step 2A analysis.” The Examiner respectfully disagrees. The independent claims recite a rewards network and a specified relationship between the client, merchant, payment network, and rewards network. The Examiner disagrees with Applicant’s argument (pg. 9) that “[facilitating real-time rewards-based transactions] is not by itself a method of organizing human activity and tracking or organizing information.” Upon continued examination, the Examiner has maintained the position that limitations in the independent claims recite at least certain methods of organizing human activity, including sales and/or business activities. See MPEP 2106.04(a)(2)(II)While Applicant has argued (pg. 9, para. 2) that certain limitations are not one of the enumerated categories of abstract ideas, the Examiner notes these limitations have been considered, alone and in combination, in later steps. In the interest of compact prosecution, the Examiner has further updated the rejection under 35 U.S.C. 101, above. As such, when analyzed as a whole, claims 1-20 have been found to recite a judicial exception for the same reasons as discussed in the previous office action.	Applicant has further argued that claims 1-20 “recite particular limitations that integrate the judicial exception into a practical application” under Step 2A Prong II. Applicant’s arguments (pg. 10-13) in combination with the newly amended claims have been fully considered, however the Examiner respectfully disagrees. Applicant argues (pg. 11), “The additional limitations in the claim, e.g., those limitations which the Examiner has not specifically identified as being directed to the alleged judicial exception, impose a meaningful limit on any alleged judicial exception.” Under Step 2A, Prong II, the Examiner has not found that any additional element, individually or in combination, that integrate the judicial exception into a practical application. The Examiner has not found, for example, that “the claims include limitations that reflect an improvement to applying the alleged abstract idea in another meaningful way beyond generally linking the use of the idea to a particular technological environment (pg. 11).” When considering an improvement in technology, the Examiner has found that limitations relating to the “particular requirement of components” necessary to achieve the alleged improvement are not claimed in any manner, alone or in combination, that show the elements are more than a mere “implementation via computers.” The claimed limitations have not, for example, sufficiently limited the application of the abstract idea to the alleged practical application (MPEP 2106.05(e)). 	In response to Applicant arguments (pg. 12, para. 4-5) regarding Example 42 of the USPTO Subject Matter Eligibility, the Examiner respectfully disagrees. As noted by Applicant, the additional elements of Example Claim 1 “recite a specific improvement a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” Applicant then argues (pg. 13, para 1), “just as in Claim 1 of Example 42, the additional elements recite a specific manner of performing a task by a computing system in a manner that results in an overall improvement of the computing system.” The Examiner has not found that the recited elements are recited in any manner resulting in an improvement of the computing system. While Applicant argues (pg. 12, para 1-2) “significant technological advantages” such as a system which not require deployment of a revised POS terminal, or the claimed events happening in real-time – these alleged “advantages” are not clearly shown in the claimed invention as there is no claimed POS, acquirer, payment terminal, or similar embodiments as disclosed in Applicant’s specification. Under Step 2A, Prong II, the Examiner has not found an the claims recite significantly more than the alleged judicial exception” under Step 2B. Applicant’s arguments (pg. 14) that, “the claims include several specific features that are significantly more than the cited judicial exception of organizing human activity and tracking or organizing information
In the response filed on April 20th, 2021, Applicant has argued (pg. 17) that Postrel and Torossian fail to “disclose, teach, or suggest” the newly amended limitations in claims 1, 19, and 20. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel in view of Ameiss, and further in view of Torossian. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622